DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 9, 11, 14-16, 19, 21, 23-26, and 29-35 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Packages and devices comprising a light sensor, a contact pad, and a light emitter on a silicon substrate are known in the art.  It is even known in the art to encapsulate the light sensor, the contact, and the light emitter. However, none of the references of record teach or suggest a package comprising a first outer surface; a second outer surface; a thinned silicon substrate having a first surface and a second surface opposite the first surface, the second outer surface being formed by the second surface of the thinned silicon substrate; a plurality of through silicon vias extending through the thinned silicon substrate, the plurality of through silicon vias extending from the first surface to the second surface, end surfaces of the plurality of through silicon vias being at the second surface and being coplanar with the second surface; a light sensor in the first surface of the silicon substrate; a contact pad in the first surface of the silicon substrate; a light emitter structurally and electrically coupled to the contact pad; and a cap of silicon having a first surface and a second surface that is opposite to the first surface, the first surface of the cap being bonded to the first surface of the silicon substrate, the first 
None of the references of record teach or suggest a device comprising a package that includes a first outer surface opposite to a second outer surface and a first outer edge opposite to a second outer edge, the package including: a thinned silicon substrate having a first surface and a second surface, the second surface being a back-grinded surface; a light sensor at the first surface of the silicon substrate, the light sensor having a third surface substantially co-planar with the first surface of the silicon substrate; a first contact pad at the first surface of the silicon substrate, the first contact pad being spaced from the light emitter; a light emitter coupled to the first contact pad; a second contact pad at the second surface of the silicon substrate; a cap bonded to the 
None of the references of record teach or suggest a wafer level proximity micro-sensor module comprising a back-grinded silicon substrate having a first surface opposite a second surface; a light sensor at the first surface of the back-grinded silicon substrate, the light sensor including a surface substantially co-planar with the first surface of the back-grinded silicon substrate; a first contact pad at the first surface of the silicon substrate; a light emitter coupled to the first contact pad; a cap coupled to the first surface of the silicon substrate, the cap including a third surface opposite to the first surface of the silicon substrate, a first opening aligned with the light emitter and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822